       CASE 0:21-cv-01561-SRN-TNL Doc. 1-1 Filed 07/06/21 Page 1 of 6




STATE OF MINNESOTA                                                            DISTRICT COURT

COUNTY OF ANOKA                                                   TENTH JUDICIAL DISTRICT

                                                            CASE TYPE: PERSONAL INJURY


 Pamela Patnode,                                                       Court File No.

                       Plaintiff,

 vs.                                                                  SUMMONS

 Menard, Inc., a Wisconsin Corooration licensed
..
~to do Business and doin—g business in Minnesota,
                       Defendant.


THE STATE OF MINNESOTA TO THE ABOVE-NAMED DEFENDANT:

        1.YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

Plaintiff s Coniplaint against you is attached to this Summons. Do not throw these papers away.

They are official papers that affect your rights. You must respond to this lawsuit even Yhough it

may not yet be filed with the Court and there may be no Court file number on this Sumrnons.

        2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You

must give or mail to the person who signed this Summons a written response called an Answer

within 20 days of the date on which you received this Summons. You must send a copy of your

Answer to the person who signed this Summons located at Barna, Guzy & Steffen LTD., 400

Northtown Financial Plaza, 200 Coon Rapids Boulevard, Minneapolis, MN 55433.

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response

to the Plaintiff's Complaint. In your Answer you must state whether you agree or disagree with

each paragraph of the Complaint. If you believe the Plaintiff should not be given everything

asked for in the Complaint, you must say so in your Answer.
     CASE 0:21-cv-01561-SRN-TNL Doc. 1-1 Filed 07/06/21 Page 2 of 6




       4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not get to

tell your side of the story, and the Court may decide against you and award the Plaintiff

everything asked for in the Complaint. If you do not want to contest the claims stated in the

Corriplaint, you do not need to respond. A Default Judgment can then be entered against you for

the relief requested in the Complaint.

       5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not

have a lawyer, the Court Administrator may have information about places where you can get

legal assistance. Even if you cannot get legal help, you must still provide a written Answer to

protect your rights or you may lose the case.

       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered

to participate in an alternative dispute resolution process under Rule 114 of the Minnesota

General Rules of Practice. You must still send your written response to the Complaint even if

you expect to use alternative means of resolving this dispute.

                                                     BARNA, GUZY & STEFFEN, LTD.



Dated: June 17, 2021                                 By: //s// Adriel B. Villarreal
                                                         Adriel B. Villarreal, #0387089
                                                     Attorney for Plaintiff
                                                     400 Northtown Financial Plaza
                                                     200 Coon Rapids Boulevard
                                                     Minneapolis, MN 55433
                                                     Phone: (763) 780-8500
       CASE 0:21-cv-01561-SRN-TNL Doc. 1-1 Filed 07/06/21 Page 3 of 6




STATE OF MINNESOTA                                                             DISTRICT COURT

COUNTY OF ANOKA                                                    TENTH JUDICIAL DISTRICT

                                                             CASE TYPE: PERSONAL INJURY


 Pamela Patnode,                                                        Court File No.

                        Plaintiff,

 vs.                                                                  COMPLAINT

Menard, Inc., a Wisconsin Corporation licensed
to do Business and doing business in Minnesota,

                        Defendant.


        PlaintiffPamela Patnode, for her claim for relief, states and alleges as follows:

                                                 I.

        At all times material herein, Plaintiff Pamela Patnode has resided at 10984 Amen CT NE,

in the City of Blaine, County of Anoka, State of Minnesota.

                                                 II.

        Defendant Menard Inc. operates a retail store "Menards" located at 5351 Central '

Avenuee NE, in the City of Fridley, County of Anoka, State of Minnesota. At all times material

herein, Defendant Menard Inc. was and is licensed to do business in the State of Minnesota, with

its registered office located at 2345 Rice Street, Suite 230, in the City of Roseville, County of

Ramsey, State of Minnesota.



        On October 28, 2019, Plaintiff Pamela Patnode was caused to trip and fall in one of the

aisles at Defendant's premises located at 5351 Central Ave. NE, in the City of Fridley, County of

Anoka. Defendant failed to remove a packaging band left in the aisle, which caused the trip and -
     CASE 0:21-cv-01561-SRN-TNL Doc. 1-1 Filed 07/06/21 Page 4 of 6




fall incident; and due to Defendant's failure to both inspect and maintain the premises in a

condition fit for the use intended by the public; and to warn customers of potential trip hazards;

and as a result of other careless and negligent acts and omissions on the part of the Defendant.

                                                 IV.

       That as a direct and proximate result of Defendant's careless and negligent acts and

omissions, Plaintiff sustained multiple serious and permanent injuries and was caused to suffer

and will in the future suffer mental and physical harm.

                                                 V.

       That as a direct and proximate result of the careless and negligent acts and omissions on

the part of the Defendant, Plaintiff has suffered injuries and will experience pain and suffering

for the remainder of her life. Plaintiff has in the past and will in the future be required to spend

sums of money for medical and hospital treatment and care.

                                CAUSATION AND DAMAGES

                                                 VI.

       That the said incident and Plaintiffls injuries resulting there from were caused solely and

exclusively by careless and negligent acts and omissions on the part of the above named

Defendant for which Defendant is liable to Plaintiff.



       As a direct and proximate cause of the careless and negligent acts and omissions on the

part of the Defendant, Plaintiff has suffered permanent and painful injuries. Plaintiff has suffered

pain and discomfort, and will experience such pain and discomfort for the remainder of her life.
     CASE 0:21-cv-01561-SRN-TNL Doc. 1-1 Filed 07/06/21 Page 5 of 6




                                               VIII.

       As a direct and proximate result of the careless and iiegligent acts and omissions of the

above riained Defendant, Plaintiff has incurred medical expenses for her care and treatment and

will incur such medical expenses in the future.

                                                  IX.

       As a direct and proximate result of the careless and negligent acts and omissions of the

above named Defendant, Plaintiff has suffered past pain, discomfort, emotional distress and will

suffer future pain, discomfort and emotional distress.

       WHEREFORE, Plaintiff also prays for judgment against Defendant in an amount greater

than Fi$y Thousand and no/100 Dollars ($50,000.00), together with pre judgment interest,

judgment interest, costs and disbursements herein, along with such other and further relief as the

Court deems just and equitable.

                                                        BARNA, GUZY & STEFFEN, LTD.



Dated: June 17, 2021                                    By: //s// Adriel B. Villarreal
                                                            Adriel B. Villarreal, #0387089
                                                        Attorney for Plaintiff
                                                        400 Northtown Financial Plaza
                                                        200 Coon Rapids Boulevard
                                                        Minneapolis, MN 55433
                                                        Phone: (763) 780-8500
     CASE 0:21-cv-01561-SRN-TNL Doc. 1-1 Filed 07/06/21 Page 6 of 6




                                    ACKNOWLEDGMENT

       Plaintiff brings this action in good faith, and acknowledges that sanctions may be imposed

pursuant to Minn. Stat. §549.211 (2021). If the Court determiries that the claims, defenses or other

legal contentions contained herein are presented for impropec purposes unwarranted by existing

law, frivolously presented, without evidentiary support, not reasonably based upon knowledge,

information and belief were made without reasonable inquiry under the circumstances.

                                                     BARNA, GUZY & STEFFEN, LTD.



Dated: June 17, 2021                                 By: //s// Adriel B. Villarreal
                                                         Adriel B. Villarreal, #0387089
                                                     Attorney for Plaintiff
                                                     400 Northtown Financial Plaza
                                                     200 Coon Rapids Boulevard
                                                     Minneapolis, MN 55433
                                                     Phone: (763) 780-8500
